UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                     No. 20-1259

                                  ARMEL BAXTER,
                                            Appellant

                                           v.

                    SUPERINTENDENT COAL TOWNSHIP SCI;
                     DISTRICT ATTORNEY PHILADELPHIA;
                     ATTORNEY GENERAL PENNSYLVANIA

                             (E.D. Pa. No. 2-18-cv-00046)

Present: SHWARTZ, PORTER, and MATEY, Circuit Judges


      1. Motion by Appellees to Publish Opinion dated April 8, 2021.

      2. Response by Appellant to Appellees’ Motion to Publish Opinion
         dated April 8, 2021.


                                                      Respectfully,
                                                      Clerk/mb/arr

_________________________________ORDER________________________________
The foregoing motion by Appellees to publish the opinion dated April 8, 2021 is granted.

                                                      By the Court,

                                                      s/Patty Shwartz
                                                      Circuit Judge

Dated:       June 1, 2021
MB/cc:       Daniel A. Silverman, Esq.
             David Napiorski, Esq.
             Ronald Eisenberg, Esq.